Case 20-10910-CSS   Doc 480-2   Filed 11/23/20   Page 1 of 20
                    Case 20-10910-CSS    Doc 480-2     Filed 11/23/20   Page 2 of 20


                                 Pachulski Stang Ziehl &Jones LLP
                                         919 North Market Street
                                               17th Floor
                                         Wiliuington, DE 19801
                                                                        October 31, 2020
T. Scott Avila                                                          Invoice   126472
Chief Restiltcturing Officer                                            Client    04420
Apex Parks Group LLC                                                    Matter    00001
27061 Aliso Creek Rd. ste. 100
                                                                                  LDJ
Aliso Viejo, CA 92656
RE: Debtor Representation




          S'I'ATENiENT OF PROFESSIONAL SERVICES RENDERED THROUGFI 10/31/2020
                 FEES                                                    $48,161,50

                 EXPENSES                                                   $706.15

                 TOTAL CURRENT CHARGES                                   $48,867.65

                 BALANCE FORWARD                                        X320,479.99

                 TOTAL BALAi~TCE DUE                                    $369,347.64
                    Case 20-10910-CSS     Doc 480-2      Filed 11/23/20   Page 3 of 20


Pachulski Stang Ziehl &Jones LLP                                                 Page:     2
Apex Parks Group LLC                                                             Invoice 126472
04420 -00001                                                                     October 31, 2020




  Su~timary of Services by Pra€essional
 ID         Name                             Title                    Rate        Hours               Amount

                                                                                   1.00              $350.00
 BMK        Koveleski, Beatrice M.           Case Man. Asst.         350.00
                                             Paralegal               395.00        3.40             $1,343.00
 CAK        Knotts, Cheryl A.
                                                                                   0.60              $210.00
 CJB        Bouzoukis, Charles J.            Case Man. Asst.         350.00
                                             Partner                1075.00       13.50         $14,512.50
 DMB        Bertenthal, David M.
                                                                                   1.10              $385.00
 KSN        Neil, Karen S.                   Case Man. Asst.         350.00
                                                                    1295.00       11.30         $14,633.50
 LDJ        Jones, Laura Davis               Partner
                                             Partner                 950.00        0.30              $285.00
 MBL        Litvak, Maxim B.
                                             Paralegal               A25.00       19.00             ~g,075.00
 PEC        ~uniff, Patricia E.
                                             Counsel                1125,00        0.50              $562.50
 RJG        Gruber, Richard J.
                                                                     350.00        0.60              $210.00
 SLP        Pitman, L. Sheryle               Case Man. Asst.
                                                                     775.00        5.70             $4,417.50
 TPC        Cairns, Timothy P.               Partner
                                                                     775.00        4.10             $3,177.50
 WLR        Ramseyer, William L.             Counsel
                                                                                 61.10              $48,161.50
                   Case 20-10910-CSS               Doc 480-2   Filed 11/23/20   Page 4 of 20


Pachulski Stang Ziehl &Jones LLP                                                          Page:     3
Apex Parks Group LLC                                                                      Invoice 126472
04420 -00001                                                                              October 31, 2020



  Sumiaaary of Services ~v Task Code
  Taslc Code        Description                                                   Hours                        Amount

 AD                 Asset Disposition [B130]                                       0.70                        $777.50

 BL                 Bankruptcy Litigation [L430]                                  12.60                      $12,333.00

 CA                 Case Administration [B110]                                    15.10                       $6,185.00

 CO                 Claims Admin/Objections[B310]                                  0.50                        $537.50

 CP                 Compensation Prof. [B 160]                                    10.30                       $6,477.00

 CPO                Comp. of Pro£/Others                                           3.80                       $2,070.00

 GB                 Generai Business Advice [B410]                                11.60                      $13,394.00

 LN                 Litigation (Non-Bankruptcy)                                    1.90                       $2,042.50

 SL                 Stay Litigation [B140]                                         4.60                       $4,345.00

                                                                                  61.10                      $48,161.50
                    Case 20-10910-CSS   Doc 480-2   Filed 11/23/20   Page 5 of 20


Pachulski Stang Ziehl &Jones LLP                                            Page:     4
Apex Parics Group LLC                                                       Invoice 126472
04420 -00001                                                                October 31, 2020



  Sunimary of Expenses
  Description                                                                                  Amount
                                                                                          $22.50
Conference Call [E105]
                                                                                         $119.00
Federal Express [E108]
                                                                                          $38.25
Fax Transmittal [E 104]
                                                                                          $17.80
Lexis/Nexis- Legal Research [E
                                                                                         $146.90
Pacer -Court Research
                                                                                          $11.80
Postage [E108]
                                                                                          $28.20
Reproduction Expense [E 101
                                                                                         $321.70
Reproduction/ Scan Copy
                                                                                         $706.15
                    Case 20-10910-CSS                Doc 480-2         Filed 11/23/20     Page 6 of 20


Pachulski Stang Ziehl &Jones LLP                                                                     Page:     5
Apex Parks Group LLC                                                                                 Invoice 126472
04420 -00001                                                                                         October 31, 2020


                                                                                            Hout•s           Rate        Amount

  Asset Disposition [B130]
 10/09/2020   DMB     AD       Corr with Paladin re post closing issues                       0.20       1075.00         $215.00

 10/09/2020   RJG     AD       Kespond to question about characterization under               0.50       1125.00         $562.50
                               Asset Purchase Agc•eement of class action claims.

                                                                                              0.70                       X777.50

  Bankruptcy Litigation [L430]
 10/02/2020   PEC     BL       Draft Agenda for 10/8/20 Hearing                               0.50        425.00         $212.50

 10/02/2020   TPC     BL       Review agenda for upcoming hearing                             0.30        775.00         $232.50

 10/05/2020   PEC     BL           Revise and review Agenda for 10/8/20 Hearing               0.30        425.00         $127.50

 10/05/2020   PEC     BL           Correspond with chambers to obtain zoom                    0.10        425.00          $42.50
                                   instructions for the 10/8/20 Hearing

 10/05/2020   TPC     BL           Various issues to prepare for upcoming hearing             020         775.00         $155.00

 10/06/2020   PEC     BL           Revise and review Notice of Agenda for 10/8/20             0.80        425.00         $340.00
                                   Hearing

 10/06/2020   PEC     BL           File and serve Notice of Agenda for 10/8/20 Hearing        0.50        425.00         $212.50
                                   (.4); Draft Certificate of Service (.1)

 10/06/2020   PEC     BL           Review 10/8/20 Hearing Binder                              0.30        425.00         $127.50

 10/06/2020   TPC     BL           Review and revise agenda for ding                          0.20        775.00         $155.00

 10/07/2020   DMB     BL           Follow up call with LDJ re case closure issues             0.30       1075.00         $322.50

 10/07/2020   LDJ     BL           Teleconference with Paladin, PSZJ re: next steps           0.50       1295.00         $647.50

 10/07/2020   LDJ     BL           Review case closure issues, precedent                      1.40       1295.00        $1,813.00

 10/07/2020   PEC     BL           Coordinate Courtcall whips for 10/8/20 Hearing             0.20        425.00          $85.00

 10/07/2020   KSN     BL           Prepare hearing binder for 10/8/20 hearing.                0.20        350.00          $70.00

 10/07/2020   TPC     BL           Correspond with court and team re hearing status           0.40        775.00         $310.00

 10/07/2020   TPC     BL           Review and file amended agenda                             0.20        775.00         $155.00

 10/08/2020   DMB     BL           Review materials from Paladin re potential dismissal       0,40       1075.00         $430.00

 10/11/2020   LDJ     BL           Review Paladin case status information, going              0.80       1295.00        $1,036.00
                                   forward issues

 10/12/2020   DMB     BL           Prep for' Paladin call re case next steps                  0.20       1075.00         $215.00
                     Case 20-10910-CSS              Doc 480-2        Filed 11/23/20   Page 7 of 20


Pachulski Stang Ziehl &Jones LLP                                                                 Page:     6
Apex Parlcs Group LLC                                                                            Invoice 126472
04420 -00001                                                                                     October 31, 2020


                                                                                        Hours            Rate         Amount

 10/12/2020    DMB    BL       Attend Paladin call re case next steps                     0.40       1075.00          $430.00

 10/12/2020    DMB    BL       Review materials from Paladin re case closure issues       0.30       1075.00          $322.50

 10/12/2020    LDJ    BL       Correspondence with Lauren Schlussel re: case              0.10       1295.00          $129.50
                               status

 10/12/2020    LDJ    BL       Correspondence with Kirkland re: case closing              0.20       1295.00          $259.00

 10/12/2020    LDJ    BL       Teleconference with Paladin, PSZJ re: case closing         0.40       1295.00          $518.00

 10/1.5/2020   DMB    BL       Call with LDJ re go forward issues/bar date                0.30       1075.00          $322.50

 10/16/2020    DMB    BL       Call with Paladin re case closing costs                    0.30       1075.00          $322.50

 1Q/16;2020    DMB    BL       Carr with LL~J, Paladin re case closing costs              0.30       1075.00          $322,50

 10/16/2020    DMB    BL       Follow up call with LDJ re case closing costs              0.20       1075.00          $215.00

 10/16/2020    LDJ    BL           Teleconference with Paladin, PSZ7 re: case exit,       0.30       1295.00          $388.50
                                   pending issues

 10/20/2020    DMB    BL           Corr with LDJ, Paladin re case closure                 0.30       1075.00          $322.50

 10/22/2020    DMB    BL           Call with LDJ re potential conversion                  0.20       1075.00          $215.00

 10/23/2020    DMB    BL           Corr with LDJ re potential conversion                  0.30       1075.00          $322.50

 10/23/2020    LDJ    BL           Work on case exit scheduling, analysis                 1,20       1295.00        $1,554.00

                                                                                         12.60                      $12,333.00

  Case Administration [B110]
 10/01/2020    PEC    CA           Review daily correspondence and pleadings and          0.20        425.00           $85.00
                                   forward to the appropriate parties

 10/01/2020    PEC    CA           Update critical dates                                  0.50        425.00          $212.50

 10/01/2020    PEC    CA           Review and revise 2002 service lists                   0.40        425.00          $170.00

 10/01/2020    KSN    CA           Maintain document control.                             0.10        350.00           $35.00

 10/01/2020    BMK    CA           Prepared daily tnerno narrative and coordinated        0.10        350.00           $35.00
                                   client distriUution.

 10/02/2020    PEC    CA           Review daily correspondence and pleadings and          0.20        425.00           $85.00
                                   forward to the appropriate parties

 10/02/2020    PEC    CA           Update critical dates                                  0.20        425.00           $85.00

 10/02/2020    KSN    CA           Maintain document control.                             0.10        350.00           $35.00

 10/05/2020    PEC    CA           Review daily con~espondence and pleadings and          0.20        425.00           $85.00
                     Case 20-10910-CSS               Doc 480-2       Filed 11/23/20   Page 8 of 20


Pachulslci Stang Ziehl &Jones LLP                                                                Page:     7
Apex Parlcs Group LLC                                                                            Invoice 126472
04420 -00001                                                                                     October 31, 2020


                                                                                        Hours            Rate       Amount
                                forward to the appropriate parties

 10/05/2020   PEC      CA       Update critical dates                                     0.30        425.00        $127.50

 10/06/2020   PEC      CA       Review daily correspondence and pleadings and             0.20        425.00         $85.00
                                forward to the appropriate parties

 10/06/2020   PEC      CA       Update critical dates                                     0.40        425.00        $170.00

 10/06/2020   PEC      CA       Coordinate 2002 Service List updates                      0.30        425.00        $127.50

 10/06/2020   BMK      CA       Prepared daily memo narrative and coordinated             0.10        350.00         $35.00
                                client distribution.

 10/07/2020   PEC      CA       Review daily correspondence and pleadings and             0.20        425.00         $85.00
                                forward to the appropriate parties

 10/07/2020   PEC      CA       Update critical dates                                     0.30        425.00        $127.50

 10/07/2020   KSN      CA           Maintain document control.                            0.10        350.00         $35.00

 10/07/2020   BMK      C!L      Prepared daily memo narrative and coordinated             0.10        350.00         $35.00
                                client distribution.

 10/08/2020   PEC      CA           Review daily correspondence and pleadings and         0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/08/2020   PEC      CA           Update critical dates                                 0.50        425.00        $212.50

 10/08/2020   CJB      CA           Maintain document control.                            0.20        350.00         $70.00

 10/08/2020   KSN      CA           Maintain document control.                            0.10        350.00         $35.00

 10/08/2020   BMIC     CA           Prepared daily memo narrative and coordinated         0.10        350.00         $35.00
                                    client distribution.

 10/09/2020   PEC      CA           Review daily correspondence and pleadings and         0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/09/2020   BMK      CA           Prepared daily memo narrative and coordinated         0.10        350.00         $35.00
                                    client distribution.

 10/12/2020   PEC      CA           Review daily con•espondence and pleadings and         0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/12/2020   PAC      CA           Update critical dates                                 0.30        425.00        $127.50

 10/12/2020   KSN      CA           Maintain document control.                            0.10        350.00         $35.00

 10/13/2020   PEC      CA           Review daily correspondence and pleadings and         0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/13/2020   PEC      CA           Update critical dates                                 0.30        425.00        $127.50

 10/13/2020   BMK      CA           Prepared daily memo narrative and coordinated         0.10        350.00         $35.00
                      Case 20-10910-CSS              Doc 480-2      Filed 11/23/20   Page 9 of 20


Pachulsl~i Stang Ziehl &Jones LLP                                                               Page:     8
Apex Parks Group LLC                                                                            Invoice 126472
04420 -00001                                                                                    October 31, 2020


                                                                                       Hours            Rate       Amount
                                client distribution.

 10/14/2020   PEC      CA       Review daily correspondence and pleadings and            0.20        425.00         $85.00
                                forward to the appropriate parties

 10/14/2020   PEC      CA       Update critical dates                                    0.30        425.00        $127.50

 10/15/2020   PEC      CA       Review daily con•espondence and pleadings and            0.20        425.00         $85.00
                                forward to the appropriate parties

 10/15/2020   PEC      CA       Update critical dates                                    0.50        425.00        $212.50

 10/15/2020   KSN      CA           Maintain document control,                           0.30        350.00        $105.00

 10/15/2020   BMK      CA           Prepared daily memo narrative and coordinated        0.10        350.00         $35.00
                                    client distribution.

 10/16/2020   PEC      CA           Review daily correspondence and pleadings and        0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/16/2020   PEC      CA           Update critical dates                                0.20        425.00         $85.00

 10/16/2020   SLP      CA           Maintain document control.                           0.20        350.00         $70.00

 10/16/2020   CJB      CA           Maintain document control.                           0.30        350.00        $105.00

 10/19/2020    PEC     CA           Review daily correspondence and pleadings and        0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/19/2020    PEC     CA           Update critical dates                                0.30        425.00        $127.50

 10/20/2020    PAC     CA           Review daily cor7•espondence and pleadings and       0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/20/2020    PEC     CA           Update critical dates                                0.30        425.00        $127.50

 10/20/2020    SLP     CA           Maintain document control.                           0.20        350.00         $70.00

 10/20/2020    CJB     CA           Maintain document control.                           0.10        350.00         $35.00

 10/20/2020    BMIC     CA          Prepared daily memo narrative acid coordinated       0.10        350.00         $35.00
                                    client distriUution,

 10/21/2020    PEC      CA          Review daily correspondence and pleadings and        0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/21/2020    PEC      CA          Update critical dates                                0.30        425.00        $127.50

 10/21/2020    SLP      CA          Maintain document control.                           0.20        350.00         $70,00

 10/22/2020    PEC      CA          Review daily correspondence and pleadings and        0.20        425.00         $85.00
                                    forward to the appropriate parties

 10/22/2020    PEC      CA          Update critical dates                                0.40        425.00        $170.00
                    Case 20-10910-CSS              Doc 480-2        Filed 11/23/20    Page 10 of 20


Pachulski Stang Ziehl &Jones LLP                                                                 Page:     9
Apex Parks Group LLC                                                                             Invoice 126472
04420 -00001                                                                                     October 31, 2020


                                                                                         Hours           Rate        Amount

 10/23/2020   PEC     CA       Review daily correspondence and pleadings and              0.20        425.00          $85.00
                               forward to the appropriate parties

 10/23/2020   PEC     CA       Update critical dates                                      0.20        425.00          $85.00

 10/26/2020   PEC     CA       Review daily cot-respondence and pleadings and             0.20        425.00          $85.00
                               forward to the appropriate parties

 10/26/2020   PEC     CA       Update critical dates                                      0.30        425.00         $127.50

 10/27/2020   PEC     CA       Review daily con•espondence and pleadings and              0.20        425.00          $85.00
                               forward to the appropriate parties

 10/27/2020   PEC     CA       Update critical dates                                      0.30        425.00         $127.50

 10/28/2020   PEC     CA           Review daily correspondence and pleadings and          0.20        425.00          $85.00
                                   forward to the appropriate parties

 10/28/2020   PEC     CA           Update critical dates                                  0.30        425.00         $127.50

 10/29/2020   PEC     CA           Review daily correspondence anc# pleadings and         0.20        425.00          $85.00
                                   forward to the appropriate parties

 10/29/2020   PBC     CA           Update critical dates                                  0.50        425.00         $212.50

 10/29/2020   KSN     CA           Maintain document control.                             0.10        350.00          $35.00

 10/29/2020   BMK     CA           Prepared daily mei7io narrative and coordinated        0.10        350.00          $35.00
                                   client distribution.

 10/30/2020   PEC     CA           Review daily correspondence and pleadings and          0.20        425.00          $85.00
                                   forward to the appropriate patties

 10/30/2020   PEC     CA           Update critical dates                                  0.20        425.00          $85.00

 10/30/2020   BMK     CA           Prepared daily memo nan~ative and coordinated           0.10       350.00          $35.00
                                   client distribution.

                                                                                          15.10                     $6,185.00


  Claims Admin/Objections[B310]
 10/13/2020   DMB     CO           Corr with Paladin re potential bar date                 0.20      1075.00         $215.00

 10/15/2020   DMB     CO           Review Corr re adtnin claims                            0.20      1075.00         $215.00

 10/15/2020   DMB     CO           Corr re potential bar date                              0.10      1075.00         $107.50

                                                                                           0.50                      X537.50

  Cot~lpeilsatio~~ Prof. [B160]
 10/01/2020   PEC     CP           Draft Certificate of No Objection Regarding PSZJ        0.50       425.00         $212.50
                    Case 20-10910-CSS               Doc 480-2         Filed 11/23/20        Page 11 of 20


Pachulslci Stang Ziehl &Jones LLP                                                                       Page:    10
Apex Parks Group LLC                                                                                    Invoice 126472
04420 -00001                                                                                            October 31, 2020


                                                                                               Hours            Rate        Amount
                                May 2020 Monthly Fee Application (.3); Prepare for
                                filing (.2)

 10/12/2020   CAK      CP       Review and update June bill                                     0.30         395.00         $118.50

 10/12/2020   CAK      CP       Review and update June fee application                          0.50         395.00         $197.50

 10/12/2020   LDJ      CP       Review and finalize interim fee application (June               0.40        1295.00         $518.00
                                2020)

 10/12/2020   PEC      CP       Draft Notice of PSZJ June 2020 Monthly Fee                      0.40         425.00         $170.00
                                Application and Certificate of Service (.2); Prepare
                                for filing and service (.2)

 10/13/2020   CAK      CP       Review and update lst Quarterly fee application                 0.50         395.00         $197.50

 10/13/2020   CAK      CP       Update spreadsheet in preparation of Ist Quarterly              0.50         395.00         $197.50
                                fee application

 10/13/2020   CAK      CP       Draft UST Exhibits to 1st Quarterly fee application             1.00         395.00         $395.00

 10/13/2020   CAK      CP       Coordinate obtaining ledes format of June bill and              0,20         395.00          $79.00
                                posting same. Email ledes and pdf of June fee
                                application to UST.

 10/14/2020   CAIC     CP       Edit 1st Quarterly fee application; update UST                  0.40         395.00         $158.00
                                exhibits with budget information

 10/14/2020   LDJ      CP           Review and finalize third quarterly fee application         0.30        1295.00         $388.50

 10/14/2020   PEC      CP           Draft of PSZ&J LLP's First Quarterly Fee                    0.90         425.00         $382.50
                                    Application and Certificates of Service (.4); Prepare
                                    Email Service List (.3); Prepare for filing and
                                    service (.2)

 10/14/2020   WLR      CP           Prepare July 2020 fee application                           0.80         775.00         $620.00

 10/18/2020   WLR      CP           Draft July 2020 fee application                              1.30        775.00        $1,007.50

 10/19/2020   WLR      CP           Review and revise July 2020 fee application                  1.10        775.00         $852.50

 10/19/2020   MBL      CP           Attention prof fee budgets; emails with team re             0.30         950.00         $285.00
                                    same.

 10/20/2020   WLR      CP           Review and revise 2nd quarterly fee application             0.90         775.00         $697.50

                                                                                                10.30                      $6,477.00

  Comp. of Prof./Others
 10/01/2020   PEC      CPO          Revise and review Index to First Quarterly Fee               0.30        425.00         $127.50
                                    Binder

 10/01/2020   PEC      CPO          Review First Quarterly Fee Binders and submit to            0.30         425.00         $127.50
                    Case 20-10910-CSS              Doc 480-2        Filed 11/23/20      Page 12 of 20


Pachulski Stang Ziehl &Jones LLP                                                                   Page:    11
Apex Parlcs Group LLC                                                                              Invoice 126472
04420 -00001                                                                                       October 31, 2020


                                                                                           Hours           Rate        Amount
                               chambers

 10/01/2020   PEC     CPO      Draft Certificate of No Objection and Proposed               0.60        425.00         $255.00
                               Order Approving First Quarterly Fee Applications
                               (.4); Revise acid review (.2)

 10/01/2020   TPC     CPO      Correspond with professionals and team re: fee               0.30        775.00         $232.50
                               hearing issues

 10/01/2020   TPC     CPO      Review materials sent to chambers re fee hearing             0.10        775.00          $77.50

 10/05/2020   PEC     CPO      Revise and review Proposed First Quarterly Fee               0.20        425.00          $85.00
                               Order to include connnents received from various
                               professionals

 10/07/2020   PEC     CPO      Draft Notice of Withdrawal of Cert of Counsel                0.20        425.00          $85.00
                               Regarding First Quarterly Fees (.1); Prepare for
                               filing (.1)

 10/07/2020   PEC     CPO      Revise and review Certification of Counsel and               0.50        425.00         $212.50
                               Proposed Order Approving First Quarterly Fee
                               Applications to include Kelley Dxye comments (.3);
                               Prepare for filing and service (.2)

 10/07/2020   TPC     CPO          Several emails with Committee professionals re fee       0.40        775.00         $310.00
                                   hearing issues

 10/07/2020   TPC     CPO          Work with team re prepare fee order                      0.20        775.00         $155.00

 10/19/2020   PEC     CPO          Draft Notice Regarding Paladin September 2020            0.40        425.00         $170.00
                                   Staffing Report and Certificate of Service (.2);
                                   Prepare for filing and service (.2)

 10/19/2020   TPC     CPO          Review and file Paladin application for September        0.30        775.00         $232.50

                                                                                             3.80                     $2,070.00

  General Business Advice [B410]
 10/01/2020   DMB     GB           Call with LDJ re board call                              0.10       1075.00         $107.50

 10/01/2020   LDJ     GB           Teleconference with Scott Avila, David Bertenthal        0.40       1295.00         $518.00
                                   re: Board meeting preparation

 10/02/2020   DMB     GB           Prep for board call                                      0.30       1075.00         $322.50

 10/02/2020   DMB     GB           Attend board call                                        1.50       1075.00        $1,612.50

 10/02/2020   DMB     GB           Follow up call with S Avila re board call                0.20       1075.00         $215.00

 10/02/2020   LDJ     GB           Attend Board meeting                                     1.50       1295.00        $1,942.50

 10/02/2020   LDJ     GB           Teleconference with Scott Avila, David Bertenthal        0.20       1295.00         $259.00
                                   re: Board meeting
                    Case 20-10910-CSS               Doc 480-2        Filed 11/23/20       Page 13 of 20


Pachulski Stang Ziehl &Jones LLP                                                                     Page:    12
Apex Parks Group LLC                                                                                 Invoice 126472
04420 -00001                                                                                         October 31, 2020


                                                                                             Hours           Rate         Amount

 10/06/2020   DMB     GB       Call with Paladin re board meeting                             0.50       1075.00          $537.50

 10/06/2020   DMB     GB       Follow up call with S Avila r~e board meeting issues           0.40       1075.00          $430.00

 10/06/2020   DMB     GB       Corr re board call                                             0.10       1075.00          $107.50

 10/06/2020   LDJ     GB       Teleconference with Paladin PSZJ re: Board                     0.50       1295.00          $647.50
                               meeting

 10/07/2020   DMB     GB       Prep for board call                                            0.40       1075.00          $430.00

 10/07/2020   DMB     GB       Attend board call                                              0.50       1075.00          $537.50

 10/07/2020   DMB     GB       Follow up calls with LDJ, Paladin re board go                  0.50       1075.00          $537.50
                               forward issues

 10/07/2020   LDJ     GB       Correspondence with Lauren Schlussel re: Board                 0.10       1295.00          $129.50
                               meeting

 10/07/2020   LDJ     GB       Attend Board meeting                                           0.50       1295.00          $647.50

 10/11/2020   DMB     GB       Review Corr re board information regLtests and Corr            0.40       1075.00          $430.00
                               to LDJ

 10/11/2020   DMB     GB           Review follow up board eorr                                0.30       1075.00          $322.50

 10/14/2020   DMB     GB           Call with Paladin re case closure/board presentation       0.70       1075.00          $752.50
                                   issues

 10/20/2020   DMB     GB           Prep for .4 and attend .6 board call                       1.00       1075.00        $1,075.00

 10/20/2020   DMB     GB           Follow up call with LDJ re board call                      0.20       1075.00          $215.00

 10/20/2020   LDJ     GB           Attend Board meeting                                       0.60       1295.00          $777.00

 10/20/2020   LDJ     GB           Follow-up call with Paladin, PSZJ                          0,40       1295.00          $518.00

 10/28/2020   DMB     GB           Follow up call with LDJ re board issues; Protective        0.30       1075.00          $322.50

                                                                                              11.60                     $13,394.00


  Litigation (Non-Bankru~~tcy)
 10/22/2020   DMB     LN           Corr with LDJ, McKool re Protective                        0.30       1075.00          $322.50

 10/23/2020   DMB     LN           Internal Corr re Protective                                0.20       1075.00          $215.00

 10/26/2020   DMB     LN           Call with McICool re Protective                            0.50       1075.00          $537.50

 10/26/2020   DMB     LN           Follow up calls with LDJ .1 and Avila .2 re                0.30       1075.00          $322.50
                                   Protective

 10/26/2020   DMB     LN           Follow up review re Protective materials                   0.60       1075.00          $645.00
                      Case 20-10910-CSS             Doc 480-2        Filed 11/23/20      Page 14 of 20


Pachulski Stang Ziehl &Jones LLP                                                                    Page:    13
Apex Parks Group LLC                                                                                Invoice 126472
04420 -00001                                                                                        October 31, 2020


                                                                                             1.90                      $2,042.50

  Stay Litigation [B140]

 10/O 1 /2020   TPC     SL     Correspond with movants re stay relief motion                 0.40        775.00         $310.00

 10/02/2020     TPC     SL     Correspond with movants re negotiate settlement to            0.30        775.00         $232.50
                               request for relief from stay

 10/05/2020     TPC     SL     Correspond with movant re resolve stay relief issues          0,20        775.00         $155.00

 10/06/2020     TPC     SL         Review stipulation and con~espond with third party        0.50        775.00         $387.50
                                   re negotiate relief from stay

 10/12/2020     TPC     SL         Correspond with movant and insurers re response to        0.40        775.00         $310.00
                                   requests related to stay t•elief

 10/13/2020     TPC     SL         Correspond with insurers re stay relief issues            0.20        775.00         $155.00

 10/21/2020     TPC     SL         Review complaint and correspond with counsel to PI        0,50        775.00         $387.50
                                   plaitniff re relief from stay issues

 10/21/2020     TPC     SL         Correspond with insurers re relief from stay issues       0.20        775.00         $155.00

 10/23/2020     LDJ     SL         Review Protective litigation issues                       0.80       1295.00        $1,036.00

 10/26/2020     LDJ     SL         Teleconference with McKool, PSZJ re: Protective           0.50       1295.00         $647.50

 10/26/2020     LDJ     SL         Teleconference with Paladin, PSZJ re: Protective          0.20       1295.00         $259.00
                                   litigation

 10/29/2020     TPC     SL         Respond to movants re requests for relief from stay       0.40        775.00         $310.00

                                                                                             4.60                      $4,345.00

  TOTAL SI+:RVICES FOR THIS it'~ATTER:                                                                            $48,161.50
                     Case 20-10910-CSS        Doc 480-2       Filed 11/23/20   Page 15 of 20


Pachulski Stang Ziehl &Jones LLP                                                      Page:    14
Apex Parks Group LLC                                                                  Invoice 126472
04420 -00001                                                                          October 31, 2020



 Expenses
 10/01/2020    IZE      (6 @0.10 PER PG)                                                   0.60
 10/02/2020    PO       04420.00001 :Postage Charges for 10-02-20                          4.80

 10/02/2020    PO       04420.00001 :Postage Charges for 10-02-20                          1.40

 10/02/2020    PO       04420.00001 :Postage Charges for 10-02-20                          5.60

 10/05/2020    RE2      SCAN/COPY (11 @0.10 PER PG)                                        1.10

 10/05/2020    RE2      SCAN/COPY (11 @0.10 PER PG)                                        1.10

 10/06/2020    FE       04420,00001 FedEx Charges for 10-06-20                             9.94

 10/06/2020    FE       04420.00001 FedEx Charges for 10-06-20                            19.16

 10/06/2020    FE       04420.00001 FedEx Charges for 10-06-20                            11.96

 10/06/2020    FE       04420.00001 FedEx Charges for 10-06-20                            26.94

 10/06/2020    FX       04420.00001 Fax Pages for 10-06-20                                 2.75

 10/06/2020    FX       04420.00001 Fax Pages for 10-06-20                                 2.75

 10/06/2020    FX       04420.00001 Pax Pages for 10-06-20                                 2.75

 10/06/2020    FX       04420.00001 Fax Pages for 10-06-20                                 2.75

 10/06/2020    RE       (1 @0.10 PER PG)                                                   0.10

 10/06/2020    RE       (4 @0.10 PER PG)                                                   0.40

 10/06/2020    RE       (84 @0,10 PER PG)                                                  8.40

 10/06/2020    RE       (2 @0.10 PER PG)                                                   0.20

 10/06/2020    RE       (36 @0.10 PER PG)                                                  3.60

 10/06/2020    RE2      SCAN/COPY (18 @0.10 PER PG)                                        1.80

 10/06/2020    RE2      SCAN/COPY (9 @0.10 PER PG)                                         0.90

 10/06/2020    RE2      SCAN/COPY (2 @0.10 PER PG)                                         0.20

 10/06/2020    RE2      SCAN/COPY (18 @0.10 PER PG)                                        1.80

 10/06/2020    RE2      SCAN/COPY (4 @0.10 PER PG)                                         0.40

 10/06/2020    RE2      SCAN/COPY (4 @0.10 PER PG)                                         0.40

 10/06/2020    RE2      SCAN/COPY (1 @0.10 PER PG)                                         0.10

 L 0/06/2020   RE2      SCAN/COPY (1 @0.10 PER PG)                                         0.10

 10/06/2020    RE2      SCAN/COPY (4 @0.10 PER PG)                                         0.40

 10/06/2020    RE2      SCAN/COPY (2 @0.10 PER PG)                                         0.20

 10/06/2020    RE2      SCAN/COPY (2 @0.10 PER PG)                                         0.20

 10/06/2020    RE2      SCAN/COPY (1 @0.10 PER PG)                                         0.10

 10/06/2020    RE2      SCAN/COPY (1 @0.10 PER PG)                                         0.10
                     Case 20-10910-CSS        Doc 480-2          Filed 11/23/20   Page 16 of 20


Pachulski Stang Ziehl &Jones LLP                                                         Page:    15
apex Farlcs Group LLC                                                                    Invoice 126472
04420 -00001                                                                             October 31, 2020

                                                         _
 IO/06/2020   RE2       SCAN/COPY (44 @O:10 PER PG)                                           4:40

 10/06/2020   RE2       SCAN/COPY (18 @0.10 PER PG)                                           1.80
 10/06/2020   RE2       SCAN/COPY (9 @0.10 PER PG)                                            0.90
 10/06/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                            0.20
 10/06/2020   RE2       SCAN/COPY (18 @0.10 PER PG)                                           1.80
 10/06/2020   RE2       SCAN/COPY (4 @0.10 PER PG)                                            0.40
 10/06/2020   RE2       SCAN/COPY (4 @0.10 PER PG)                                            0.40
 10/06/2020   RE2       SCAN/COPY (1 @0.10 PER PG)                                            0.10
 10/06/2020   RE2       SCAN/COPY (1 @0.10 PER PG)                                            0.10
 10/06/2020   RE2       SCAN/COPY (4 @0.10 PER PG)                                            0.40
 10/06/2020   IZE2      SCAN/COPY (2 @0.10 PER PG)                                            0.20
 10/06/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                            0.20

 10/06/2020   RE2       SCAN/COPY (1 @0.10 PER PG)                                            0.10

 10/06/2020   RE2       SCAN/COPY (1 @0.10 PER PG)                                            0.10

 10/06/2020   RE2       SCAN/COPY (44 @0.10 PER PG)                                           4.40

 10/07/2020   FE        04420.00001 FedEx Charges for 10-07-20                                9.94

 10/07/2020   FE        04420.00001 FedEx Charges for 10-07-20                                9.94

 10/07/2020   FE        04420.00001 FedEx Charges for 10-07-20                               19.16

 10/07/2020   FE        04420.00001 FedEx Charges for 10-07-20                               11.96

 10/07/2020   FX        04420.00001 Fax Pages for 10-07-20                                    2.75
 10/07/2020   FX        04420.00001 Fax Pages for 10-07-20                                    2.75

 10/07/2020   FX        04420.00001 Fax Pages for 10-07-20                                    2.75
 10/07/2020   LN        04420.00001 Lexis Charges for 10-07-20                               17.80

 10/07/2020   RE        (36 @0.10 PER PG)                                                     3.60

 10/07/2020   RE2       SCAN/COPY (6 @0.10 PER PG)                                            0.60

 10/07/2020   RE2       SCAN/COPY (42 @0.10 PER PG)                                           4.20

 10/07/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                            0.20

 10/07/2020   RE2       SCAN/COPY (4 @0.10 PER PG)                                            0.40

 10/07/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                            0.20

 10/07/2020   RE2       SCAN/COPY (1 @0.10 PER PG)                                            0.10

 10/07/2020   RE2       SCAN/COPY (16 @0.10 PER PG)                                           1.60

 10/07/2020   RE2       SCAN/COPY (18 @0.10 PER PG)                                           1.80

 10/07/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                            0.20

 10/07/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                            0.20
                     Case 20-10910-CSS          Doc 480-2       Filed 11/23/20   Page 17 of 20


Pachulski Stang Ziehl &Jones LLP                                                        Page:    16
Apex Parks Group LLC                                                                    Invoice 126472
04420 -00001                                                                            October 31, 2020


 .10/07/2020   RE2     . . . ..SCAN/COPY (6 @0.10 PER PG)                                    0.60
 10/07/2020    RE2      SCAN/COPY (42 (x,0.10 PER PG)                                        4.20
 10/07/2020    RE2      SCAN/COPY (2 @0.10 PER PG)                                           0.20

 10/07/2020    RE2       SCAN/COPY (4 @0.10 PER PG)                                          0.40

 10/07/2020    RE2       SCAN/COPY (2 @0.10 PER PG)                                          0.20

 10/07/2020    RE2       SCAN/COPY (1 @0.10 PER PG)                                          0.10

 10/07/2020    RE2       SCAN/COPY (16 @0.10 PER PG)                                         1.60

 10/07/2020    RE2       SCAN/COPY (18 @0.10 PER PG)                                         1.80

 10/07/2020    RE2       SCAN/COPY (2 @0.10 PER PG)                                          0.20

 10/07/2020    RE2       SCAN/COPY (2 @0.10 PER PG)                                          0.20

 10/08/2020    CC        Conference Call [E105] CourtCall Debit Ledger for                  22.50
                         10/01/2020 through 10/31/2020, LDJ
 10/08/2020    RE        (2 @0.10 PBR PG)                                                    0.20

 10/08/2020    RE        (1 @0.10 PER PG)                                                    0.10

 10/08/2020    RE2       SCAN/COPY (42 @0.10 PER PG}                                         4.20

 10/08/2020    RE2       SCAN/COPY (16 @0.10 PER PG)                                         1.60

 10/08/2020    RE2       SCAN/COPY (6 @0.10 PER PG)                                          0.60

 10/08/2020    RE2       SCAN/COPY (42 @0.10 PER PG)                                         4.20

 10/08/2020    RE2       SCAN/COPY (16 @0.10 PER PG)                                         1.60

 10/08/2020    RE2       SCAN/COPY (6 @0.10 PER PG)                                          0.60

 10/09/2020    RE        (1 @0.10 PER PG)                                                    0.10

 10/09/2020    RE2       SCAN/COPY (6 @0.10 PER PG)                                          0.60

 10/09/2020    RE2       SCAN/COPY (6 @0.10 PER PG)                                          0.60

 10/12/2020    RE2       SCAN/COPY (50 @0.10 PER PG)                                         5.00

 10/12/2020    RE2       SCAN/COPY (17 @0.10 PER PG)                                         1.70

 10/12/2020    RE2       SCAN/COPY (50 @0.10 PER PG)                                         5.00

 10/12/2020    RE2       SCAN/COPY (17 @0.10 PER PG)                                         1.70

 10/13/2020    RE        (45 @0.10 PER PG)                                                   4.50

 10/13/2020    RE        (32 @0.10 PER PG)                                                   3.20

 10/13/2020    RE2       SCAN/COPY (17 @0.10 PER PG)                                         1.70

 10/13/2020    RE2       SCAN/COPY (24 @0.10 PER PG)                                         2.40

 10/13/2020    RE2       SCAN/COPY (102 @0.10 PER PG)                                       10.20

 10/13/2020    RE2       SCAN/COPY (79 @0.10 PER PG)                                         7,90

 10/13/2020    RE2       SCAN/COPY (45 @0.10 PER PG)                                         4,50
                    Case 20-10910-CSS         Doc 480-2      Filed 11/23/20   Page 18 of 20


Pachulski Stang Ziehl &Jones LLP                                                     Page:    17
Apex Parlcs Group LLC                                                                Invoice 126472
04420 -00001                                                                         October 31, 2020


 10/13/2020   RE2       SCAN/COPY (17 @0:10 PER PG)                                       1:70

 10/13/2020   RE2       SCAN/COPY (24 @0.10 PER PG)                                       2.40

 10/13/2020   RE2       SCAN/COPY (102 @0.10 PER PG)                                     1020
 10/13/2020   RE2       SCAN/COPY (79 @0.10 PER PG)                                       7.90

 10/13/2020   RE2       SCAN/COPY (45 @0.10 PER PG)                                       4.50

 10/14/2020   FX        04420.00001 Fax Pages for 10-14-20                                1.25
 10/14/2020   FX        04420.00001 Fax Pages for 10-14-20                                1.25

 10/14/2020   FX        04420.00001 Fax Pages for 10-14-20                                1.25

 10/14/2020   FX        04420.00001 Fax Pages for 10-14-20                                1.25

 10/14/2020   RE2       SCAN/COPY (12 @0.10 PER PG)                                       120

 10/14/2020   RE2       SCAN/COPY (18 @0.10 PER PG)                                       1.80

 10/14/2020   RE2       SCAN/COPY (1 @0.10 PER PG)                                        0.10

 10/14/2020   RE2       SCAN/COPY (12 @0.10 PER PG)                                       1.20

 10/14/2020   RE2       SCAN/COPY (18 @0.10 PER PG)                                       1.80

 10/14/2020   RE2       SCAN/COPY (1 @0.10 PER PG)                                        0.10

 10/15/2020   RE2       SCAN/COPY (2 @0.10 PBR PG)                                        0.20

 10/15/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                        0.20

 10/15/2020   RE2       SCAN/COPY (246 @0.10 PER PG)                                     24.60

 10/15/2020   RE2       SCAN/COPY (247 @0.10 PER PG)                                     24.70

 10/15/2020   RE2       SCAN/COPY (247 @0.10 PER PG)                                     24.70

 10/15/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                        0.20

 10/15/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                        0.20

 10/15/2020   RE2       SCAN/COPY (246 @0,10 PER PG)                                     24.60

 10/15/2020   RE2       SCAN/COPY (247 @0.10 PER PG)                                     24.70

 10/15/2020   RE2       SCAN/COPY (247 @0.10 PER PG)                                     24.70

 10/19/2020   FX        04420.00001 Fax Pages for 10-19-20                                3.50

 10/19/2020   FX        04420.00001 Fax Pages for 10-19-20                                3.50

 10/19/2020   FX        04420.00001 Fax Pages for 10-19-20                                3.50

 10/19/2020   FX        04420.00001 Fax Pages for 10-19-20                                3.50

 10/19/2020   RE        (1 @0.10 PER PG)                                                  0.10

 10/19/2020   RE2       SCAN/COPY (12 @0.10 PER PG)                                       1.20

 10/19/2020   RE2       SCAN/COPY (46 @0.10 PER PG)                                       4.60

 10/19/2020   RE2       SCAN/COPY (55 @0.10 PER PG)                                       5.50

 10/19/2020   RE2       SCAN/COPY (12 @0.10 PER PG)                                       1.20
                    Case 20-10910-CSS           Doc 480-2   Filed 11/23/20   Page 19 of 20


Pachulski Stang Ziehl &Jones LLP                                                    Page:    18
Apex Parks Group LLL                                                                Invoice 126472
04420 -00001                                                                        October 31, 2020


 10/19/2020   RE2       SCAN/COPY (46 @0.10 PER PG)                                      4.60
 10/19/2020   RE2       SCAN/COPY (55 @0.10 PAR PG)                                      5.50
 10/20/2020   RE        (1 @0.10 PER PG)                                                 0.10
 10/20/2020   RE2       SCAN/COPY (46 @0,10 PER PG)                                      4.60
 10/20/2020   RE2       SCAN/COPY (46 @0.10 PER PG)                                      4.60
 10/22/2020   RE2       SCAN/COPY (11 @0.10 PER PG)                                      1.10

 10/22/2020   RE2       SCAN/COPY (11 @0.10 PER PG)                                      1.10

 10/29/2020   RE        (29 @0.10 PER PG)                                                2.90

 10/29/2020   RE2       SCAN/COPY (6 @010 PER PG)                                        0.60

 10/29/2020   RE2       SCAN/COPY (3 @0.10 PER PG)                                       0.30

 10/29/2020   RE2       SCAN/COPY (12 @0.10 PER PG)                                      1.20

 10/29/2020   RE2       SCAN/COPY (2 @0.10 PER PG)                                       0.20

 10/29/2020   RE2       SCAN/COPY (12 @0.10 PER PG)                                      1.20

 10/29/2020   RE2       SCAN/COPY (7 @0,10 PER PG)                                       0.70

 10/29/2020   RE2       SCAN/COPY (3 @0.10 PER PG)                                       0.30

 10/29/2020   RE2       SCAN/COPY (29 @0.10 PER PG)                                      2.90

 10/30/2020   RE        (1 @0.10 PER PG)                                                 0.10

 10/30/2020   RE2       SCAN/COPY (6 @0.10 PER PG)                                       0.60

 10/30/2020   RE2       SCAN/COPY (5 @0.10 PER PG)                                       0.50

 10/31/2020   PAC       Pacer -Court Research                                          146.90

                                                                                    $706.15
   Total Expenses for this 11'iatter
                   Case 20-10910-CSS           Doc 480-2     Filed 11/23/20    Page 20 of 20


Pachulski Stang Ziehl &Jones LLP                                                         Page:    19
l~pex Parks Group LLC                                                                    Invoice 126472
04420 -00001                                                                             October 31, 2020


                                               REI~IITTANCE ADVICE

                                   Please include this Remittance with your payment


ror current services rendered through:       10/31/2020

Total tees                                                                                            $48,161.50

Total Expenses                                                                                              706.15

Total Due on Current I~ivoice                                                                         $48,867.65

  Outstanding Balance from prior invoices as of       10/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date               Fees Billed        Expenses Billed              Balance Due
 125762                  05/31/2020               $329,884.50            $3,361.31                    $17,727.00

 125984                  06/30/2020               $104,425.00            $3,882.62                   $108,307.62

 126317                  07/31/2020                $88,441.00             $464.27                     $88,905.27

 126466                  08/31/2020                $33,871.00             $371.90                     $34,242.90

 126471                  09/30/2020                 $70,471.00             $826.20                    $71,297.20


             Total Amount Due on Current and Prior Invoices:                                         $369,347.64
